Citation Nr: 0323277	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  00-02 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to an increased original evaluation for 
post-traumatic stress disorder (PTSD), currently rated 
as 50 percent disabling.

2.	Entitlement to service connection for residuals of a 
concussion, including dizziness and loss of equilibrium.

3.	Entitlement to service connection for a bilateral 
shoulder disability.

4.	Entitlement to service connection for chronic spinal and 
myofascial pain syndrome.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1941 to July 
1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1999 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran testified at a personal hearing on March 17, 2003 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing has been associated with the 
record on appeal.

The issues of entitlement to service connection for residuals 
of a concussion, a bilateral shoulder disability, and chronic 
spinal and myofascial pain syndrome are addressed in the 
remand portion of this decision.


FINDINGS OF FACT


1.	All relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained by 
the RO.

2.	The veteran's PTSD is manifested by sleep difficulty, 
nightmares, depression, increased irritability and anger, 
difficulty concentrating, some memory  impairment, 
intrusive thoughts about his war experiences, isolation, 
hyper vigilance, and an exaggerated startle response, and 
a Global Assessment of Functioning (GAF) score of 50, 
which represents serious symptoms.

3.	The veteran's PTSD is not manifested by occupational and 
social impairment, with deficiencies in most areas due to 
such symptoms as suicidal ideation or homicidal ideation, 
obsessional rituals which interfere with routine 
activities, speech intermittently illogical, obscure, or 
irrelevant, near-continuous panic or depression affecting 
the ability to function independently, impaired impulse 
control, spatial disorientation, neglect of personal 
appearance and hygiene, or an inability to establish and 
maintain effective relationships.


CONCLUSION OF LAW

The criteria for a disability evaluation greater than 50 
percent for the veteran's service-connected PTSD are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code (DC) 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. First, VA 
has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).  

The September 2000 Statement of the Case (SOCs) advised the 
veteran of the laws and regulations pertaining to his claim 
for an increased rating for PTSD.  The April 2002 
Supplemental Statement of the Case informed the veteran of 
the regulations related to the VCAA.  The SOC informed the 
veteran of the evidence of record and explained the reasons 
and bases for denial.  The veteran was specifically informed 
that an increased rating for PTSD was being denied because 
the evidence did not show that he met the criteria for the 
next higher rating.  The SOC and made it clear to the veteran 
that in order to prevail on his increased rating claim, he 
needed to present evidence that his condition met the 
criteria for a higher rating.  The RO sent a letter to the 
veteran dated in June 2001 that informed him of the 
provisions of the VCAA, told him of the evidence that he 
needed to provide and what evidence VA would obtain for him.  
The RO obtained the veteran's service medical records and VA 
outpatient treatment records.  The veteran was provided a VA 
examination in May 2000.  There is no indication that there 
is more information or medical evidence to be found with 
respect to the veteran's claim.  The veteran has specifically 
stated at his personal hearing that he has not been receiving 
any ongoing treatment for PTSD.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

II.  Increased rating for PTSD

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2002).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2001); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
However, In Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, the Board will consider all evidence of record.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002). 

A rating of 50 percent is warranted for PTSD when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, DC 9411 (2002)

A higher rating, of 70 percent, requires disability 
reflecting deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.

The maximum schedular rating, of 100 percent, requires total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living, 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  Id.

The veteran's service records reveal that he served as a 
combat veteran in the Army in World War II and was exposed to 
a number of stressors including the loss of friends and 
comrades.  In a rating decision dated in June 2002 the 
veteran was granted service connection for PTSD and assigned 
a 50 percent rating.  The veteran continued to appeal, 
seeking a higher rating.

The veteran has had virtually no VA outpatient treatment for 
his PTSD.  A single treatment note dated in July 1999 reveals 
that the veteran was complaining of intrusive thoughts of 
war, nightmares, difficulty sleeping, avoidance of reminders 
of war such as hunting and movies, difficulty with memory and 
concentration, and an exaggerated startle response.

The veteran underwent a VA examination in May 2000.  The 
veteran complained of nightmares 3 times a week, flashbacks 1 
to 2 times a week, anger, isolation, poor sleep, decreased 
concentration.  The examiner noted the veteran was oriented 
to person, place, and time.  The veteran's speech was 
productive, relevant, coherent, and cooperative.  There was 
no sign of delusions or hallucinations.  The veteran's 
memory, concentration, and calculation were fair.  There was 
no evidence of homicidal or suicidal ideation.  The examiner 
noted deficiencies in most areas of life with evidence of 
isolation and anger.  The examiner provided a GAF score of 50 
which is indicative of serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job).

The veteran testified at a hearing before the Board in March 
2003.  He testified that he suffered from nightmares and 
difficulty sleeping.  He indicated that he has tried to avoid 
things that remind him of his war experiences, such as 
movies.  He stated that he has not been receiving ongoing 
treatment for his PTSD.  

Based on the above evidence, the Board finds that a rating in 
excess of 50 percent for the veteran's PTSD is not warranted.  
The evidence does not show that the veteran's PTSD symptoms 
more closely approximate the criteria for the next higher 
rating, of 70 percent.  A GAF score provided by the VA 
examiner is 50, which is indicative of serious symptoms.  
However, the veteran has not exhibited suicidal ideation, 
obsessional rituals which interfere with routine activities, 
intermittently illogical speech, near-continuous panic, 
special disorientation, or neglect of personal hygiene.  The 
veteran's symptoms, as described by the medical evidence, 
more closely approximate the criteria for a 50 percent 
evaluation, and the veteran's PTSD does not warrant a higher 
rating.  38 C.F.R. § 4.130, DC 9411 (2002).




ORDER

Entitlement to an increased original evaluation for PTSD, 
currently rated as 50 percent disabling, is denied.


REMAND

The Court has held that the "fulfillment of the statutory 
duty to assist . . . includes the conduct of a thorough and 
contemporaneous medical examination . . . so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (citing Suttman 
v. Brown, 5 Vet. App. 127, 138 (1993) (duty to assist 
includes providing the veteran a thorough and contemporaneous 
medical examination when needed)).  The veteran has not been 
provided VA examinations for his claimed residuals of a 
concussion, bilateral shoulder disability, or chronic spinal 
and myofascial pain syndrome.  

A remand in this case is required to provide VA examinations.  
Accordingly, the Board finds that the case must be remanded 
to the RO for the following action:

1.	The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a 
neurological examination to determine 
the nature and etiology of any 
residuals of a concussion.  The 
examiner should review the claims 
folder.  All appropriate testing should 
be conducted.  The examiner is 
specifically requested to offer an 
opinion as to whether it is more 
likely, less likely, or as likely as 
not that the veteran currently has 
residuals of a concussion that are 
related to acoustic trauma he 
reportedly received in Guadalcanal in 
1943.  The examiner should reconcile 
any findings with the service medical 
records and the December 1998 VA 
examination report and offer a complete 
rationale for any opinion provided.

2.	Make arrangements with the appropriate 
VA medical facility for the veteran to 
be afforded an examination to determine 
the nature and etiology of any shoulder 
disability and/or chronic spinal and 
myofascial pain syndrome.  The examiner 
should review the claims folder before 
the examination.  All necessary tests 
should be conducted, including X-rays 
if indicated.  If a shoulder disability 
is diagnosed, the examiner is 
specifically requested to offer an 
opinion as to whether it is more 
likely, less likely, or as likely as 
not that any shoulder disability and/or 
chronic spinal and myofascial pain 
syndrome is related to service, 
specifically, if it is related to an 
injury suffered from a fall in a truck 
accident in August 1942 as described by 
the service medical records.  Any 
findings should be reconciled with the 
service medical records and the July 
1998 report by G. Marquandt, D.C..  The 
examiner should offer a complete 
rationale for any opinion provided.

3.	Thereafter, the RO should readjudicate 
this claim.  If any benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



